Informal summit in Lahti and EU-Russia relations following the murder of journalist Anna Politkovskaya (debate)
We shall proceed to the next item on the agenda. This is the Council and Commission statements on the Preparation for the Informal Meeting of Heads of State or Government in Lahti and also, in accordance with the House's decision, relations between the European Union and Russia following the murder of Anna Politkovskaya.
Mr President, ladies and gentlemen, first I wish to thank you sincerely for the opportunity to come here and discuss the informal summit of the Heads of State or Government in Lahti, to be held on 20 October.
We decided to hold the Lahti Summit because we want to give the Heads of State or Government of the Member States of the Union the opportunity for an open and informal debate on two themes which are important for the Union's future and for economic success: innovation and external energy relations.
We need a firm, consistent policy on building a favourable environment for innovation and on energy issues. In this way we will be able to improve conditions for economic growth and employment in the Union. If the Union does something tangible to promote welfare and prosperity, we can also expect the Union to become more acceptable in the eyes of the people. A consistent common policy on energy will at the same time strengthen the Union's credibility as an international player.
To guide the discussions at the Summit of the Heads of State or Government, two communications are being drafted by the Commission. One is on external energy relations, and the other is on innovation policy. The communications are to be released tomorrow, 12 October. They are not meant to be approved at the meeting, but they indicate those questions which we want to address at Lahti.
Before the unofficial Summit at Lahti, an Informal Tripartite Social Summit will also be held on the Friday morning. The way in which a European job market of 200 million employees will function and adapt to change is of crucial importance for Europe's future. That is why the Social Partners have a vital role to play when the goal is to strengthen European competitiveness.
Russia's President, Vladimir Putin, has been invited to the dinner following the Summit of Heads of State or Government. Discussions with the President are aimed at focusing on the strategic partnership between the EU and Russia, including cooperation on energy.
The immense challenges which the Union faces in issues of energy - securing its supply, climate change, continual price rises, and recent crises - have prompted the development of a common energy policy for the EU.
With regard to securing the supply of energy, the ever-increasing dependence on energy imports is a particular challenge for the EU. If no action is taken, it has been estimated that this dependence will grow from the present level of 50% to 70% over the next 20 years.
Before the Finnish presidential term started, the evolution of a common energy policy was discussed at two meetings of the European Council held at the beginning of the year. During the Finnish Presidency, we will focus in particular on external energy relations, and these talks will prepare the ground for a large-scale energy debate, to be held next spring, to lead to the adoption of an energy policy action plan.
Although the Lahti talks will focus on external energy relations, obviously our objective for external relations cannot be looked at as a separate issue. Among all the priority areas mentioned in the Green Paper on Energy Policy, it is close contact that stands out. Other areas include the single market in energy, solidarity between the Member States, the diversification of energy sources, energy efficiency, renewables and innovations in the domain of energy.
In external energy relations, the Member States need to reach a common understanding and establish a view concerning what sort of strategy should be adopted to make progress in relations with countries outside the EU, and what sort of common outward-looking goals the EU should have. This means that the Member States must be able to commit jointly to an agreed way forward that also covers bilateral relations, and to speak with one voice in these contexts too. In committing to common goals, the Union will also be better prepared to deal with changes in the world's energy markets.
At the Lahti energy talks we will be exchanging views on how external energy relations might be developed in the immediate future. The discussions are intended to focus mainly on three themes. The first is the principles on which EU-Russian energy relations should be based, and how they should be implemented. The second is closer relations with strategically important third countries. The third is more effective gathering of data as a basis for decision-making with regard to a common energy policy.
Russia, whose share of imports of both oil and gas is 25%, is the Union's most strategically important energy partner. In all strategic partnerships, including the one with Russia, it is important to find something which is in the interests of both parties in order to develop the partnership. The common interest in EU-Russia energy relations is obvious. The EU is dependent on imports of energy from Russia, and Russia needs long-term contracts for energy exports at market prices, as well as Western investment in the basic production of energy. Opening up the market on both sides will be a key factor.
The talks by the EU Heads of State or Government will also prepare the ground for discussions with the Russian President, Vladimir Putin, later that evening, one central theme of which is energy issues.
The purpose is to communicate to Russia the EU's objective of a binding framework agreement on energy, which would take account of the interests of both parties, reciprocity and an impartial operational environment. The talks will also certainly make reference to the challenges that the EU and Russia have in common, such as energy efficiency, where both sides stand to gain.
Extending internal energy principles to the EU's neighbouring regions, and the strategic development of relations with important third countries, are goals we must aspire to if we want to secure the supply of energy. 80% of the world's oil resources are to be found in the regions surrounding the Union. There is a whole range of instruments available to improve relations with third countries. It includes the Neighbourhood Policy Action Programmes, the agreement on energy cooperation, bilateral agreements and regional ...
(The President cut off the speaker due to technical problems)
Energy policy must be one key element in the Union's Common Foreign and Security Policy. The European Union needs enough information to practise a more coherent energy policy. In addition, it must be able to respond to external problem situations and crises connected with energy. The Union should establish a system which will help bolster cooperation between the Member States and the institutions, and enhance solidarity in issues connected with energy.
The other main topic of the Summit of Heads of State or Government is the development of a policy on innovation. It must be possible to improve the way in which research work done in Europe is exploited in the shape of commercial goods and services. Moreover, the Union must be able to introduce new technology as efficiently as they do in the countries that are our competitors. If we stick with the way we do things now, the innovation gulf between us and our major trading partners will only grow.
Production, mainly in the growing economies, is in ever greater competition with Europe, not only in industry but also in the service sectors. China and India train highly educated people for the job market far more than is the case in the EU. The markets in the growing economies, however, also mean that there is a huge potential for exports from the Union. Success can come just from an ability to create something new - in other words, innovation.
In an open market, the best commodities succeed. It is impossible to stay ahead unless there is continued investment in research and product development. The Member States of the Union are committed to increasing future investment in research and development by virtue of the decisions taken earlier on.
It is nevertheless vitally important to ensure that Europe can make good use of investment so that research work leads to new, better and commercially exploitable goods and services.
The intention at the Lahti Summit is to mention issues and challenges which call for joint action on the part of the Union. The aim is to create an environment where innovations can emerge and be adopted efficiently. In its position on the Lisbon Strategy, the European Parliament has also highlighted the importance of a policy on innovation.
To support effective innovation, there would need to be created an EU-wide strategy on immaterial rights. Immaterial rights are of major importance for a company's success and competitiveness.
One fundamental question, for example, is the quality of patents, which is a basic principle for a workable, reliable patents system. The Presidency believes that Europe must have a cost-effective patents system, but one which adheres to the notion of quality, regardless of the choice of alternative that will form the basis for developing this system.
If we can develop the patents system further, companies will be guaranteed considerable savings on the costs of patents, which can only encourage innovation and research in Europe.
Improved collaboration between universities and the business world is a precondition of a successful policy on innovation. The intention is to create a new network-based European Institute of Technology, and the Commission will be putting forward a proposal on this next week.
The partnership project between science, business and training will be characterised by excellence. The priority will be the promotion of innovation. The Presidency believes that the European Institute of Technology will allow Europe to exploit existing opportunities in companies and the scientific community more effectively.
Furthermore, cooperation between the private and public sector needs to be stepped up in order to promote competitiveness. Europe has seen the creation of the so-called Technology Platforms, company-based strategic research initiatives, which are excellent examples of partnership between the public and private sectors. To their credit, companies have indicated their willingness to invest in their selected platforms, and a similar commitment is now needed from public bodies financing research.
It is very important for innovation for the creation of European standards to be speeded up. Without a common European standard, many innovations can remain unrealised. Where, for example, would the European mobile phone market have been without the GSM standard?
The creation of pan-European technical norms for mobile phones in practice made it possible for the world's leading player in this sector to come from Europe. On the other hand, if national standards alone had been adopted as a basis for developing mobile phones, there would not have been the same sort of major, geographically huge success.
The speedy adoption of open, compatible standards is one of the keys to success in business. It will also have clear benefits for the consumer. At the same time, it will strengthen our competitive status and be a response to rapid technological development, so that the technical development solutions realised in Europe can genuinely compete with development work done elsewhere in the world.
Moving on, illegal immigration is a problem that affects the whole of the European Union. That is why we need to find solutions together. Solidarity is at its most conspicuous in the effective implementation of concrete measures. At the Lahti Summit we will be discussing illegal immigration, which has become a particular problem in the Mediterranean and the southern parts of the Union.
For us, it is important that the Union can establish a comprehensive, effective policy on immigration control, one which takes account of issues relating to both illegal and legal immigration, including integration. We must use the existing instruments effectively and think of new ways to support countries of origin and transit in their efforts to prevent illegal immigration.
Immigration issues have been on the agenda at all the Justice and Home Affairs Councils. The matter is also to be discussed next week at the informal dinner of the Ministers for Development Co-operation. The intention too is that the work of the Justice and Home Affairs Councils should serve as a basis for decisions for the European Council in December which could help the European Union to respond effectively to the problem of illegal immigration.
At a working lunch in Lahti, the serious situation in Sudan and Darfur will also be addressed.
As I said at the beginning, following the informal summit of EU Heads of State or Government, the participants will dine in Lahti with the Russian President, Vladimir Putin. This will be an excellent opportunity for an informal discussion on the development of the strategic partnership between the EU and Russia. The spectrum of our association is very broad, and it contains elements which could serve to develop the partnership further.
An example of this is international issues. The international policy agenda this autumn includes matters where cooperation between us is very important, such as the Middle East, Iran and Kosovo.
Energy is an important element in the strategic partnership, and we are expecting to hear President Putin's assessment of developments in his country's energy sector and the energy partnership between the Union and Russia.
Mr President, we were all shocked to hear the news about the death of the well-known journalist and defender of freedom of expression, Anna Politkovskaja. We are calling for a thorough investigation into this horrendous crime and for its perpetrators to be brought to justice, something which is of particular importance for Russia's progress towards the rule of law. Not only is Politkovskaja's death an appalling incident and a loss for her next of kin, but it is also a setback for freedom of speech in Russia. Furthermore, the frank and robust talks that are going on between the European Union and Russia against this background of recent events are a valuable exercise. As I have already said, the strategic partnership is a framework within which all the important issues will be discussed.
Mr President, the informal European Council next week comes at a good time. I should like to thank the Finnish Presidency, Prime Minister Vanhanen and all his team for their very important contribution.
Since the Minister made such a comprehensive presentation on behalf of the Presidency, I will focus on innovation, energy policy and immigration. I will also make a few remarks about relations between the European Union and Russia. These are all issues in respect of which the challenges we face require not just a national response, but a European response; challenges which show why, more than ever, a strong European Union is necessary, and why we need the Union to equip Europeans for globalisation.
I welcome the Presidency's decision to focus on innovation. Finland is a prime example of how innovation can boost economic growth. However, it is more than that. It is only by unlocking people's imaginations that we can tackle the major issues facing us today, such as climate change, social exclusion, demographic change and unemployment.
Even though I know you know the figures, they are worth repeating. European Union spending on research is equivalent to 1.9% of its GDP, whereas the United States currently spends 3% of its GDP. It is indicative that most of the recent Nobel Prize winners come from or work in the United States. In Europe about half of all researchers are employed by business. In the United States, that figure stands at over 80%. The truth is that Europe is falling behind in terms of innovation and research. The status quo is not an option: we need to do more in this matter. We urgently need a strategic approach which focuses on each link in the innovation chain, from the birth of new ideas and knowledge right through to their exploitation and marketing in the economic sphere.
The communication which the Commission will present at the informal summit in Lahti sets out such an approach. It pinpoints the weak links in the chain and puts forward solutions. We need financing, we need the right intellectual property framework to bring the right rewards and we need to tackle obstacles to innovation sector by sector. Above all, we need to start with a strong political message of commitment: innovation deserves encouragement, and we need a European approach for it.
Size matters on this issue. One of the big differences between us and the United States is that we have no pan-European institutions for innovation and research. The United States is much more committed to a real global approach. There are great institutions supporting innovation throughout the United States, not just in one or two states. Until now, we had nothing in Europe. Now we have the European Research Council and we are proposing the establishment of a European institute of technology. We are proposing a network system to lend a real European dimension and a real European mission to those institutions. That is why we are insisting on this approach. That is the importance of the European institute of technology. It will bring the private and public sectors closer together for cutting-edge research, become a centre of international excellence, bring together the top brains, provide a stream of top class PhDs and promote spin-offs of innovative small and medium-sized enterprises. In short, it can become a symbol of Europe's ability to work together and innovate. We have been developing the finer details of the EIT over recent months and we will bring forward a detailed proposal next week. I am confident that the Heads of State and Government and the parliamentarians here in the European Parliament will look at it in the spirit in which it is designed: yes, it is something a little different, but something which can provide an example of Europe taking a fresh direction and finding new ways to work together.
One of the fields in which I think we as European leaders can give a mission to a European institute of technology is that of energy and climate change. When we have a problem that we need help to solve, we should ask the best scientists, the best brains on our continent. Energy is one of the most important challenges we have today.
Let me now turn to the issue of energy and let me make it plain: we need to create a truly European energy policy, not 25 energy policies. It is absurd in the 21st century to go on with 25 or 27 energy policies. We need a truly European energy policy. The problems we face - high energy prices, climate change, increasing dependence on imported hydrocarbons - are global and European problems. They need European solutions. National solutions will not be enough. At Hampton Court last year, European Union leaders agreed to develop a common approach. In our Green Paper of March 2006, the Commission defined clear objectives for a European energy policy, long-term sustainability, security of energy supply and economic competitiveness. The Member States have endorsed our approach, and the reaction from stakeholders to our Green Paper has been overwhelmingly positive. The next step is a strategic energy review which the Commission will propose at the very beginning of next year. I look forward to reading the European Parliament's report on it.
It is obvious that we need coherence between the internal and external aspects of energy policy. We clearly need an effective internal market in energy. Having 25 or 27 different energy mini-markets is not the answer to the European energy challenges. However, we must link internal and external policy. Our paper for Lahti will look at the three external challenges: Russia, which I will return to; developing our energy relations with our neighbours; and creating a network to deal with external energy shocks. It is essential to build up energy cooperation with strategically important supply and transit countries. This is already happening with initiatives such as the new Energy Community Treaty and the memorandum of understanding on energy cooperation with Ukraine. We need to extend the principles of the internal energy market gradually throughout our neighbourhood. We also need to join the different areas of expertise which exist around Europe to create a more effective network to deal with external energy shocks. Of course, in the medium term, the best way to cope with energy shocks is through diversity: diversity of energy sources, of country of origin and of country of transit. Indeed, we need to mainstream energy to make it a major focus of our relations with partners worldwide.
Finally, energy efficiency is another crucial element of this strategy. I can announce to you today that next week Commissioner Piebalgs - the Commissioner for Energy - and I will propose an ambitious action plan to fulfil our commitment to save 20% of primary energy use by 2020.
Naturally, with 25% of the oil and gas consumed in the European Union coming from Russia, energy cooperation with Russia is crucial. The President-in-Office of the Council just explained why it is important. We must have a reinforced energy partnership with Russia. Such a partnership must be based on reciprocity, transparency, non-discrimination and openness to competition, including a level playing field for upstream and downstream investment. This is the only way to have a stable and secure platform for our energy relationship. The meeting with President Putin will be a chance to deliver a clear and hopefully coherent message from European Union leaders.
We see three long-term objectives in our relations with Russia: we want to see a functioning democracy and market economy in which Russia lives up to the international commitments it has undertaken; we want to see a broad and strategic EU-Russia relationship based on interdependence - Russia needs the European Union and the European Union also needs Russia - and we want to enhance our cooperation with Russia on international issues. When we talk about effective multilateralism, this is what we mean. We have set our goal of a wide-ranging agreement to follow the current partnership and cooperation agreement. There are mutual benefits to be realised in areas such as investment and market-opening, as well as in energy and energy efficiency. We both have so much to gain from a real partnership.
I also take this opportunity to express my deepest sympathy with the family of Anna Politkovskaya, who was so brutally murdered last week. I want to pay tribute to her relentless pursuit of truth. She was a great defender of freedom of expression in Russia.
(Applause)
I sincerely hope that the perpetrators of this heinous crime will be found and brought to justice.
Another point we are going to address is that of immigration. The massive arrival of illegal immigrants at the frontiers of the European Union's southern Member States is a European problem that requires a European solution. In November 2006, the Commission presented a communication with a series of practical proposals for the European Union to respond to this challenge. On that basis, the European Council adopted a global approach to migration, outlining in detail how to respond in its internal and external policies. In less than a year we have seen the start of a lot of practical action: joint operations in the Mediterranean and the Atlantic under the coordination of the borders agency, Frontex; enhanced cooperation among the law-enforcement services of the Member States; better coordination of the work of the immigration liaison offices in Africa; and dialogue with key African countries of origin and transit, both bilaterally and multilaterally. For the first time, Member States are working together in joint operations protecting the European Union's external borders under the coordination of Frontex. However, let us be frank: it is not enough; much more is needed to tackle the illegal flows effectively.
In order to strengthen the European Union's response capacity, it is of the utmost importance that all Member States of the Union work together in a spirit of solidarity, not least to assist those Member States that are, let us say, in the front line. With a view to the informal European Council to be held in Lahti on 20 October, I have written personally to the Heads of State and Government underlining the need for such solidarity. Of course, the ideal would be to have already established the Community instruments, but we have not got them yet. Of course, the ideal would be to have a European migration policy. It is absurd to have 25 or 27 migration policies in an area in which people can move around freely, because decisions taken by one country have a direct effect on the other countries. But before we have a true Community method to tackle these issues, we at least expect Member States to cooperate well among themselves.
(Applause)
We believe this is also a practical example of European solidarity.
We also need to work much more intensively with the countries of origin and transit. The implementation of the action plan agreed in Rabat in July is a key priority. The Commission will work hard to ensure proper implementation in close partnership with the countries concerned. Let us also be frank about this. Security matters are not enough. The solution to this problem will come only with our support for sustainable development in Africa. By the way, I think we have to engage in a high-level dialogue with African countries. Is it not strange that the European Union has dialogue with Asia and Latin America at the level of Heads of State and Government, but not with Africa? Is it not about time now for Europe to make a commitment to establishing a high-level dialogue with Africa? I believe we have the right and the duty to do so. That was the message I took recently to our counterparts in the African Union Commission in Addis Ababa. That is why we are also actively engaged - via our cooperation with our African partners - in looking collectively at this issue.
In European terms, we also need a European Union decision-making process. When there are urgent and serious problems, the European Union needs to be able to react appropriately. This means using the bridging clause in Article 67 of the Treaty. We cannot deny ourselves the means to deliver effective action.
To conclude, the informal European Council meeting in Lahti provides a good opportunity to take stock of the current European Union actions in the fields I have outlined and in several other fields as well. We are looking for a renewed commitment from the Heads of State and Government to deliver solutions to the real and pressing problems of the citizens of the European Union, and to deliver a Europe of results so that we can have more confidence to solve some of the very important problems in our Union.
Let me give you a final thought. A week ago I was in Darfur. Amidst the terrible conditions experienced by the people there, I saw something that I resolved to tell my friends back in Brussels: in the NGOs and other humanitarian organisations, there are so many young Europeans, so far from their homes, putting their lives at risk every day to help Africans. This is the kind of Europe of which I think we should be proud; a Europe that is ready to deliver solidarity and help, showing great courage. That is the kind of Europe I believe we all want: an open, outward-looking, generous Europe. That is the Europe we should strive for.
(Applause)
Mr President, Mrs Lehtomäki, Mr Barroso, we are deeply distressed and outraged by the assassination of Anna Politkovskaya, and we have many questions about the reasons that led to this crime being carried out. It is vital that the Russian authorities get right to the bottom of this tragedy as soon as possible, and we expect the Council to send out the message that it will stand firm in the face of this fresh blow to a profession that pays a heavy cost each year for carrying out its work. Allow me to pay tribute, through Anna Politkovskaya, to all of the journalists who risk their lives throughout the world in order to defend freedom of expression, to which we are so attached.
The Informal Meeting to be held in Lahti on 20 October will provide another opportunity to raise some recurring issues, such as competitiveness, innovation, immigration and energy policy. I fear that competitiveness and innovation will meet the same fate as sustainable development: everyone talks about it, everyone subscribes to it, but when it comes to taking concrete action, good principles go out the window. There are numerous examples of this. I could cite that of Galileo, the usefulness of which was so highly praised, but when it came to planning the budget for it, all of a sudden it was no longer a priority.
With regard to transport infrastructure and rail links, we recommend their being completed for the sake of competitiveness, but we sacrifice them on the budgetary altar. What can be said about the much-hyped ambitions in relation to research when it is clear what kind of support is actually given to innovation? I am thinking not only about financial aid, but also about the application of the laws that encourage investment in Europe and that clear the way for our SMEs to export outside European territory. I therefore expect a great deal from the Council's commitment to the European Institute of Technology, to which our President of the Commission, Mr Barroso, is, I know, very attached, as, I might add, is our Parliament. Indeed, it is no longer strong commitments that we expect from the Council, but concrete action.
Competitiveness is also the outcome of the regulations that we adopt, which must represent opportunities and not constraints. I expect the European Commission to take these principles as its starting point when it presents its 2007 legislative programme and the Council to follow that trend. I expect Parliament to have the courage to reject proposals that only deal with big ideas without doing anything specific with them. Policies, too, must be competitive, and thus effective.
Competitiveness also means striking a trade balance worldwide. Anti-dumping measures are certainly along these lines, but could we not have other strong political decisions, such as a demand for equivalent quality standards for all goods imported into the European Union?
Finally, on the energy issue, I hope that the discussions with President Putin will enable Europe to implement all of the structures necessary to guarantee the independence of its energy supply. It must also be able to equip itself with renewable energy sources so as to guarantee the independence of its energy supply from a nuclear energy perspective.
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, I am obliged to you, Madam President-in-Office of the Council, and to you, Mr President of the Commission, for your very exhaustive description of what you intend to discuss at the informal summit. As so often happens when summits are in the offing, we have high hopes of this one. Mrs Lehtomäki and Mr Barroso have told us marvellous things about innovation, immigration, energy policy, the partnership with Russia, and about Darfur. The whole range of our concerns has been put before us in no more than some forty minutes, and I now find it difficult to respond to all these things with the necessary brevity.
If, after the summit, we get a forty-minute summary of what happened there that is just as closely packed with achievements and decisions reached, then I will be a happy man, but I have, at the back of my mind, the fear that we will have the same experience that we almost always have, for we are good at describing our problems, but find solving them a bit more difficult. The President of the Commission is right to say that investment in innovation is indispensable, not only here, but in all the Member States, and particularly in researching and developing energy-efficient technology.
One of the crucial long-term decisions we will have to take over the coming years has to do with the question of whether achieving greater energy efficiency will enable us to cope with the exponential growth in demand for energy around the world. It is worthy of note that enhanced energy efficiency also involves us abandoning an economy founded on extravagance by means of such things as technological developments and investment in research that helps to ensure that the products we are able to develop reduce energy consumption rather than increasing it. Europe is the continent that must lead, and give good example, in this area, and that is why you are quite right to say that our policy on innovation must give priority to innovation in energy.
My second point is that both the President of the Commission and the President-in-Office of the Council are right to highlight immigration as a problem we must get on top of, but the way in which this problem is currently being addressed does nothing to solve it, and I am much obliged to Mr Barroso for describing that so graphically. I do not want to go over again what others have rightly pointed out, namely that sustainable development in what we call the Third World addresses the causes of the immigration problem, but the external borders in southern and eastern Europe are external borders in which we all share; those who manage to enter our territory are free to move anywhere within the Schengen area. Member States cannot then say that they are going to arrange these matters for themselves or that the most they will do is to address them at the intergovernmental level, but that they will not allow any of their powers to be transferred to Brussels, and that I say not least for the benefit of my own country's government, with which you, Mr Barroso, met today. Germany too must understand that this sort of thing is just not on; this is a lesson that must be learned, even by the German minister of the interior.
Let me add something to what has been said about our policy on Russia. The policy that we, together with Russia, are currently engaged in adopting will be the basis for a renewable cooperation agreement with that country. It is obvious that discussions such as that we are having today, in relation to the case of Anna Politkovskaya, will always be emotional affairs. Mr Saryusz-Wolski, for example, who is listening to me with such attentiveness, is one of those who always get particularly worked up by anything to do with Russia, and so what I have to say, I say not least to him. Is there not a great deal going on in Russia that is not to our liking? To be sure, we want - as you have said - a functioning democracy and market economy to prevail in Russia, but there is one thing about which we must not be in doubt. Quite apart from the issue of whether we are further entrenching or extending Russian democracy, Russia is - even as it is constituted today - an indispensable strategic partner for the European Union.
So let me say that we must indeed talk about the state of democracy in Russia, but we cannot talk down to that country in a lofty and schoolmasterly way. It has to be clear to us that Russia will, without a doubt, be needed as a partner in energy policy, and above all as a partner in the resolution of conflicts around the globe - be they in Iran, in the Middle East or anywhere else - and that it will try to cooperate as our equal and with equal rights, and that equal status is something that we must concede to Russia just as we do to all our other partners. So, then, while I regard dialogue about democracy as indispensable, it must be founded on a realistic assessment of the situation.
I much appreciate the President of the Commission's reference to Darfur. What that situation shows - and not for the first time - is how vital it is that the European Union, by being the peacemaker that it is, brings people together across religious, ethnic and national boundaries, and, by means of that integration, fosters peace. That is something for the export market, and if you let the wider world have it, that is something to be welcomed.
on behalf of the ALDE Group. - Madam President, Madam President-in-Office, Liberals and Democrats wish you well for Lahti. A Presidency in the second half of the year is never easy, and informal talks with 25 Heads of Government round a table are difficult to imagine. I bet you cannot even fit them all into one sauna!
On your agenda there will be important matters as diverse as energy, innovation and migration, although, as you say, the real story will be entertaining the President of the Russian Federation. We believe that the Member States must stand foursquare behind the Union flag in condemning attacks on freedom and private property in a country where one more candle of independent thought has just been extinguished. Mr Putin has clearly studied Machiavelli's dictum: 'Princes who have achieved great things have been those who have given their word lightly, who have known how to trick men with their cunning and who have overcome those abiding by honest principles.' While President Putin concedes that his country is tarnished by the murder of Anna Politkovskaya, he fails to add that 40 other journalists have been murdered in his country in recent years.
(Applause)
Liberals and Democrats pay tribute to Anna Politkovskaya. Among her criticisms of the state of freedom and democracy in Russia, she wrote, in a book called Putin's Russia: Life in a failing democracy, 'Yes, stability has come to Russia. It is a monstrous stability under which nobody seeks justice in law courts, which flaunt their subservience and partisanship, nobody in his or her right mind seeks protection from the institutions entrusted with maintaining law and order because they are totally corrupt. Lynch law is the order of the day. The President himself,' she continues, 'has set an example by wrecking our major oil company, YUKOS, after having jailed its chief executive, Mikhail Khodorkovsky. Putin considered Khodorkovsky to have slighted him personally, so he retaliated.'
Madam President-in-Office, Russia needs the European Union just as much as the European Union needs Russia. They need our market for oil and gas. We are their biggest customer. So let our Heads of State and Government talk to Mr Putin about oil and gas, but do not have them mince their words about an increasingly dictatorial regime. Let them also prepare for life without dependency on Russia through joined-up thinking on energy and the environment. In a week in which Al Gore has promoted his film on the 'inconvenient truth' of climate change, our energy policy must in any case reflect an urgent need for a change of direction.
Lahti is a follow-up to Hampton Court a year ago, where leaders approved plans to create a European energy market, raise competitiveness and educational levels and tackle the growing pressure of migration. In the past 12 months, the urgency for action in all those areas has increased. The Commission has rightly identified the needs, but Member States continue to deny the means. The Commission proposes a genuine internal market in energy, unbundling networks as we did with telecoms, creating an observatory to monitor stocks, developing a more sustainable energy mix, making energy savings. We welcome these proposals, but we need the Council to get on with them. Mr Barroso wants a European institute for technology. Get on with it, if you can raise the money! Migration is presented, on the one hand, with data showing we need to encourage migration of labour and skills, and, on the other, with media headlines stoking populist fears of uninvited guest workers taking away jobs and benefits.
To succeed the Council must act effectively, for which it needs the provisions of the Article 43 'bridging clause'. I hope the Finnish Presidency will continue to press for this. We support the Finnish Presidency and its modest and pragmatic approach to EU business. However, Madam President-in-Office, we fear you are being eclipsed already by the forthcoming German Presidency. Issues are being postponed; foreign leaders are courting Mrs Merkel. The German Foreign Ministry is taking the lead. Let us not raise excessively high expectations of what Germany can deliver, nor lower our expectations of what the Finnish Presidency can achieve. The Presidency needs to show that, in the words of the Monty Python song, 'Finland has it all'!
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, Anna Politkovskaya, visited this House on two occasions, at the invitation of our group, to report to us on the situation in Chechnya and the state of play as regards freedom of speech in Russia.
I really do think it is high time that we named names. Someone said that the guilty parties should be condemned; well, you will be dining with one of them tonight - with President Putin himself. Let us make an end of this constant self-deception; Russia is at present subject to a system engaged in the day-by-day curtailment of freedom of opinion, with newspapers being bought up and then disappearing from the scene, and their owners thrown into jail. That is going on day in and day out.
(Applause)
Mr Schulz is right; we do indeed need Russia, but we have to be aware of the fact that the Russia with which we have to deal is a Russia that does not shrink back from taking people out of circulation, and I can predict how its story is going to turn out, for it has already been written down in a book that is about to come out, entitled 'The Day of the Opritschnik' by Vladimir Sorokin, and I urge you to read it. In it, the author describes, from the point of view of an officer in the security services, the things that go on in Russia today, and we will read it: we will read about how some small-time crook, some small-time drug pusher gets caught, gets sentenced to 'life', gets taken off to some prison on the other side of the Urals, and then they will say, 'Look, we've caught one!' As for those, though, at whose behest the crime was committed, those who gave the money - as we have seen with the forty other journalists and the newspapers - well, nobody will ask, because nobody will be interested, for - as we saw yesterday evening on German television when Chancellor Merkel met him - we need Vladimir Putin. And why do we need Vladimir Putin? We need him because we - by which I mean Germany, with its Grand Coalition of red and green that has entered into an impossible treaty with Russia and avoided the Europeanisation of energy policy - because we have established a link with Russia. Even so, names do need to be named, and then, perhaps, we might get somewhere.
Yes, of course there have to be negotiations with Russia, but I am firmly convinced that now - yet again - is the time for us to display the necessary attitude; yes, of course we can laugh when Schalke 04 is bought by Gazprom, when Chelsea is bought by Roman Abramovich; all these things we can find amusing, just as we think it is terrific that Mr Putin is with us everywhere and turns up to watch Federal League matches every Saturday; the only problem is that the price we are paying is the price that the people of Russia have paid and the price that the people of Chechnya have paid, namely the price that you pay for doing no more than cohabiting with one of the most dangerously oppressive systems, smiling sweetly at it and otherwise looking the other way. I find it simply shameful that we look the other way. We say how appalled we are, and then we come back down to earth and say, 'Oh, Vladimir, do you think you have a problem? What makes you do these things? But it is good that you are paying your bills more promptly.' So that is all right, then. That is our attitude.
All I can say, by way of summary, is that we will resolve the energy issues, the immigration issue, and all the other issues only if - and this is where Mr Watson has got it right - we, at some point, speak frankly about what the problems are and say honestly about what we will or will not do. We must, I think, negotiate with Putin, but that does not mean that we have to dine with him like mates together.
on behalf of the GUE/NGL Group. - (FI) Madam President, Minister Lehtomäki, the Finnish government wanted to hold an EU summit in Finland, probably with the purpose of spreading the glad tidings of Finland's excellent competitiveness to others. The passage of time has brought other matters to the agenda, and, to Finland's delight, the Russian President will be attending the evening meal organised for the Heads of State or Government. The matter of investigating the murder of the journalist Anna Politkovskaja should then be raised as a test that the rule of law in Russia actually works.
(Applause)
In the name of the new liberalism, the EU's right-wing forces want to break and crush good educational systems and the good social security system. I call on the Finnish government to tell these EU new liberals that public services are the secret of Finland's excellent competitiveness. Please tell them too that the advanced liberalisation of the electricity markets in the Nordic countries has raised the price of electricity, and that the state, and not the market, has to take responsibility for energy security. Do not harp on about the Lisbon objectives. The EU will not be the world's most competitive knowledge-based economy by 2010. An economy built on dreams reminds one of Mr Khrushchev, who 50 years ago in the UN promised that the Soviet Union would surpass the standard of living in the United States of America within 10 years.
Our group fails to understand the move by the Finnish Government to ratify the defunct EU Constitution in Finland. To my government, I would say this: you are up against alien forces, the same way you were when you insisted that the EU should decide on a common penal code with a qualified majority. That way, you would be wiping out the historical memory of nations. I send my greetings to the Prime Minster, Mrs Lehtomäki. Hold your head high for the rest of the presidential term. You could even try to think for yourself sometimes, instead of always being a kind of warm-up act for the next presidency, a far bigger one than Finland. To Mr Barroso, I would say that in several cases there is no proper legal basis for implementing his very ambitious ideas, although there is certainly room in the world for ambitious ideas.
on behalf of the UEN Group. - Madam President, I too would like to join with my colleagues in thanking the President-in-Office and President Barroso for their presentations here today. I will deal with the easy questions first of all and then go on to the more difficult ones facing the summit.
We have a right to tell the Russians that we demand standards of them with regard to freedom of expression, freedom of accountability and the freedom and the security of human life when people question and challenge authority. As Mr Watson rightly said, 40 journalists have been killed in Russia in the last two and a half years. Interestingly enough, not one person has been arrested in connection with those 40 deaths; not one person has been convicted in connection with those 40 deaths. If we are to expect that suddenly action will be taken because of the horrific gunning-down of Anna Politkovskaya in recent days, I think we are like ostriches sticking our heads in the sand. Only when real engagement and dialogue takes place with Russia can we guarantee a relationship of equality between the EU and Russia, despite our dependence on Russia for energy, despite Russia's dependence on us for markets, and despite the interaction that there is in geopolitical terms between eastern Europe and Russia.
I think that what we really have to do is show courage now in laying down clear standards and guidelines of what we expect from our partners with regard to their relationships. This is not just about the death of the journalist, horrific as that is; it is not just about Chechnya; it is also about Russian treatment of Georgia in the recent past and what they have done. While the Russian authorities condemn Chechen resistance fighters on the one hand, on the other hand they support 'resistance fighters' in parts of Georgia. They have put the economy of Georgia under tremendous strain, not just in economic terms but also in human terms, deporting hundreds of thousands of Georgians from Russia back to their home country, denying them access to education and to businesses which they legitimately own and control within Russia. All for the sake of 'clarification'.
My next point touches upon the European institute for technology, research and development and what is required for that. I am a great supporter of President Barroso's plan with regard to the necessity for Europe to take the lead and take the leap from the 20th century into the 22nd century with regard to what we need to do for research and development and investment in technology.
But first, before that can happen, we must ensure that the intellectual property rights and patenting rights are protected to allow for innovation to take place, to allow for investments to be made. It is easy to build the structure of a building to house an institute of technology. It is more difficult to put in place the legislative framework to allow for this to happen.
Finally, Madam President - if I may be allowed the same latitude as the other group chairmen were allowed - when we speak about energy and common energy policy and energy needs, one of the biggest opportunities that we are denying ourselves is the renewable energy that we can create and grow on our land. When farmers are suffering because of bad deals made by Peter Mandelson at the WTO talks, or when agriculture is under threat, then we need to invest in renewable energy.
on behalf of the IND/DEM Group. - (DA) Madam President, Anna Politkovskaja's Danish friend cannot obtain a visa for Russia, and I have asked Mr Solana to raise this matter at a suitable opportunity.
I turn now to the Finnish Presidency. I love Finland. I sit on chairs, and put flowers in vases designed by Alvar Aalto and use a Nokia phone. I have had respect for Finnish politicians ever since I was a young man and I have cooperated with your foreign minister in the EEA and with your prime minister in the Convention. Now, I have to ask with some dismay: what has happened to Finland? How on earth can Finnish politicians persuade themselves to ratify a Constitution that has been rejected in France and the Netherlands and therefore no longer exists? Is it true that it is members of the Centre party's parliamentary group who are to vote against their own conviction? The great majority of Finnish voters are opposed to the Constitution, yet you force it through without a referendum. Shame on you! Instead of submitting to Mr Vanhanen's whip and adopting a new policy of Finlandisation whereby Finland turns itself into Germany's seventeenth state, you should start afresh with a new directly elected Convention, referendums in all the countries and a document that the electorate can happily vote for.
Finland currently has 7.8% of the votes necessary for achieving a blocking minority in the Council of Ministers, so the other countries are obliged to listen to Finland. That is precisely why we have a valuable culture of consensus in the Council of Ministers. The Constitution would introduce double majority voting, with the result that we should be voting on the basis of population figures. That would cause the Finnish portion of a blocking minority to fall from 7.8% to 3.3%, so there would no longer be any need to listen to Finland and other small EU countries. The German share of the vote would correspondingly increase from 32% to 51%. Germany and Turkey would thus be able to determine the speed at which an enlarged EU developed. A double majority would destroy the EU's culture of consensus, and the removal of the national Commissioners would make it difficult to get the EU to operate properly on a day-to-day basis. Nokia would no doubt get by, but the many small and medium-sized companies and local authorities would miss having contact through the Finnish cabinet when there was no longer a Finnish Commissioner at the table. Moreover, the rotation system would only, of course, continue until, true enough, the turn of the wheel replaced France with Malta. Stick to one Commissioner for each Member State and to the culture of consensus in the Council of Ministers instead of adopting the rejected draft Constitutional Treaty.
(NL) Madam President, as has already been said, the European Heads of State or Government will, when they meet in Lahti on 20 October, also be broaching the subject of immigration. The question is, however, what conclusions they will draw. Two weeks ago, yet another tragedy struck before the European coasts, involving ill-fated asylum seekers. Yet again, the blame rests with unscrupulous traffickers prepared to take huge amounts of money off people in order to bring them to Europe in search of their fortune. Yet again, the capsizing of a vessel of illegals off the coast of Lampedusa claimed casualties; the bulk of passengers and crew could only just be saved. In order to prevent such tragedies from happening again - off Lampedusa, off the Canary Islands and anywhere along our external borders - Europe has to send out clear signals, for desperate times call for desperate measures. We must come down hard on people-traffickers. The penalties cannot be tough enough. This should go hand in hand with a strict asylum policy, one that demonstrates to the rest of the world that Europe is serious about protecting its borders. That is why I should like to take this opportunity to congratulate the Swiss on the sensible choice they have made in all their cantons to tighten up legal conditions for immigration and asylum, because, paradoxically, in these matters, firm, humane and fair policy is the best way.
I should therefore like to express the hope that the European Heads of State or Government, at the informal Lahti summit, will ponder the Swiss example, for Europe must learn to listen to its people where major social issues are concerned. We have, for example, seen the arrogance with which the eurocracy wants to persevere with a constitution that was rejected by the bulk of the people, such as in France and the Netherlands. When the people have their say, their opinions are often wholly incompatible with the decisions taken over their heads by an elite unfamiliar with the real world. This is without a doubt also the case for the pressing issue of immigration.
Madam President, I think the best way to honour Anna Politkovskaya's work is to read her book Putin's Russia, as Mr Watson has indicated.
We need to be aware that systematic intimidation, harassment and murder of independent journalists, as well as the lack of any results from any investigations, have created a climate of impunity in which killers seem not to fear the law. Such a trend is seriously damaging to Russia's reputation as a Council of Europe Presidency State. It also casts doubt on our common values. Therefore, I would like to ask the Presidency of the EU Council to raise this issue at the forthcoming Lahti summit.
The PPE-DE Group also calls on the Commission and the EU Member States to take a principled stand in insisting on the restoration of the freedom of the press and respect for independent journalists as among the main prerequisites for renewing the PCA agreement next year. Only when the EU sends a clear signal that we value the life of this courageous woman not less than oil and gas will things start to change in Russia.
(Applause)
The only way truly to honour Anna Politkovskaya's passionate commitment to truth, justice and human dignity is to launch a common effort to make real her dream of a democratic Russia where citizens will not need to pay with their lives for telling the truth.
(DE) Madam President, Madam President-in-Office of the Council, Mr President of the Commission, there is no doubt about it: where our relations with Russia are concerned, we are in a very tricky position. The murder of Mrs Politkovskaya may be the most recent, but it is not the only one, for such things are not a particularly rare occurrence. That is something that embarrasses us, but it should embarrass Russia even more - much more, in fact.
I would like to say something about three problem areas in which our relations with Russia are beset with difficulties. Firstly, as already mentioned, there is human rights and freedom of opinion. What we find particularly regrettable is that Russia does not realise that it is itself harmed by the abuse of freedom of opinion and of human rights that goes on within it. These things may perhaps harm us as well by interfering with our relations with Russia, but it is Russia itself that is most harmed, in that it is hindered from developing in a positive and democratic way.
Secondly, there is the neighbourhood policy, and, while we are not, today, discussing South Ossetia and Transnistria, it is nonetheless also the case that we in the European Union find Russia's policy in respect of its neighbours unacceptable.
It is not acceptable that it should be Russia that decides what is to become of the peoples of South Ossetia or of Transnistria. That is for the people who live there to decide for themselves, and they must decide that freely rather than under duress or in response to military pressure - perhaps even exerted by Russia, and so we will have to speak in quite frank terms to Russia about this.
Lastly, there is the energy issue, and, while I agree with all those who have spoken out in favour of a common energy policy - as, indeed, the President of the Commission did quite plainly and unmistakeably - I wonder how many of those who applaud today would have applauded if we had said, a year ago, that we needed a common energy policy. And will they all applaud when they are told that they, too, need to rearrange their own preferences in line with one? The fact is that, while we are demanding a common energy policy, nothing has yet been said about what it should be like, and, when we start doing something about improving energy efficiency, developing alternative forms of energy and taking the appropriate action in transport and housing, there will be many who will get up and say, 'no, that was not what we meant'.
Back to Russia, though. Our problem today is that relations between the EU and Russia where energy policy is concerned are unbalanced, that Russia - under Putin - is, unfortunately making energy policy more and more into a political power issue rather than doing as we do and treating it as an economic factor, and if we want to do business with Russia, it really does have to be only on condition that we and it negotiate together as equal partners.
One thing that Russia must bear in mind is that the energy reserves - the gas reserves in particular - are running out; they will not be exhausted today, but they will be in eight or ten years' time, perhaps lasting as long as twelve, and the question arises of what Russia will do then. It is also in Russia's own interests that it should be aware of the fact that it needs our technology, our know-how and our money, and that it should therefore work at building up a relationship of equality where energy policy is concerned. If we, on energy issues, deal with one another as equals, we will also arrive at the right solutions. If we do not, then it is not just the European Union that will suffer the consequences, but Russia as well. It follows that Russia should recognise where its real, long-term interests lie. It has much to learn from dialogue with us, with the European Union.
(FR) Madam President, Anna Politkovskaya knows why she is dead. The postscript to her last book is entitled: 'Am I scared?' Why did she write? She wrote because she believed that words can save lives. She knew that she was in danger; she had been kept locked up; she had been the victim of a poison attempt; and she regularly received death threats. She was executed simply because she was telling the truth.
In her book, 'Chechnya: Russia's disgrace', she writes: 'Putin and his people have given their blessing to something that no country can accept, namely a form of corruption based on the bloodletting of thousands of victims, an army ravaged by military anarchy, a chauvinistic attitude within the government apparatus that is passed off as patriotism, wild rhetoric about a strong State, and official, popular racism against the Chechens, the fall-out of which extends to other Russian peoples. Putin's Russia now produces new pogrom enthusiasts on a daily basis, and attacks against the Caucasians have become routine.' Do you know when she wrote that text? She wrote it in 2003, and what do we see happening today? We see raids, arbitrary arrests and persecutions of the Georgians and of the human rights NGOs, which, I might add, have just lodged a complaint.
How does Mr Putin respond? Mr Putin declares that the measures taken against the Georgians are appropriate and that the State agents are acting in accordance with Russian law. Mrs Politkovskaya never stopped denouncing human rights violations. I hope that the 25 will have the courage to say to Mr Putin what that woman alone had the courage to say and that they will not merely utter a few fine words about the investigation ...
(The President cut off the speaker)
(PL) Madam President, the Finnish Presidency has declared the implementation of an energy partnership between the European Union and Russia. I would like to ask how it intends to achieve this. So far it has been less a question of partnership than of the 'Finlandisation' of EU-Russia relations.
The EU's policy towards Russia is mainly one of concessions, and it is also ambiguous in its positions. This is often at the cost of the new Baltic Member States, as well as Poland. A textbook example of this is the German-Russian agreement to build a north European gas pipeline at the bottom of the Baltic Sea. Russia is skilfully using its position as a monopolist on the European energy market. Operating the principle of 'divide and rule', Russia is making agreements with stronger states over the heads of weaker ones, and the EU meekly accepts this. So far we have not even managed to get Russia to ratify the European Energy Charter, a fundamental EU document relating to the energy market.
The informal summit between the Heads of State or Government in Lahti in which the Russian president is to participate should bring about a change to this state of affairs. In this matter more than any other, the EU must speak up with a single voice and from a decisive negotiating standpoint.
(FI) Madam President, my city of birth, Lahti, may be the stage for an important event when it hosts the EU summit. The subject-matter is most apt for Lahti, an area which for a long time has had a high profile as a centre of excellence in environmental technology - because there is no point talking about energy without energy efficiency. The most effective way of quickly increasing self-sufficiency in energy is to improve energy efficiency and conservation. When we hold the energy dialogue with Russia, we also need to say that it is not politically wise to increase our dependence on Russia for energy any further.
In the light of the climate challenge, we need all the resources we can muster. All low-emission energy must be given the credit it is due. It is high time we did away with the idea that renewable energy and emission-free nuclear power are somehow opposed to each other. This is an illusion: it is something that is more in the mind than what is actually the case when it comes to practical attitudes to energy.
I have asked the Finnish Minister for Trade and Industry to include the re-examination of Bulgaria's accession conditions on the Lahti agenda. I am alluding to the unfair and unnecessary decision to close four of the six nuclear reactors at Kozloduy. When we look at the criteria behind the decision today, we can see that the condition imposed on Bulgaria in Helsinki seven years ago is now obsolete. It is also unreasonable in view of European energy policy objectives. Improvements have been made, and the Council's working group has itself stated that the power plants meet safety conditions. Even so, they have to be closed by the end of the year.
If Finland does not address the problem now, there will be a shortage of energy not only in Bulgaria but also in its neighbouring countries, whose electricity needs Bulgaria has met these last five years. The Commission's claim that these reactors could be improved in economic terms has proven wrong. Kozloduy produces electricity at less than two cents per kilowatt-hour. Closing them can be partially compensated for, and that will be through the use of power plants burning lignite, the dirtiest of all energy sources. Consequently, EU cash is being used to switch from a cleaner technology to a dirtier one. That is madness.
In asking for the case to be re-examined, I am not saying that we should renege on the agreement, but rather that we should examine it in the light of current information, so that there could be flexibility on the closure date. Why should Bulgaria increase its greenhouse gas emissions when it has an alternative which has been found to be safe?
(FI) Madam President, ladies and gentlemen, he who speaks here of Finlandisation may be thinking of himself. It may be a long journey for him to get to Finland's level in terms of democracy and its economy, because we are at the forefront of Europe.
(Applause)
This has come about through hard work. Come, follow us! The themes at Lahti are investment and innovation. They are Finland's priorities too. The Union's level of investment in research and development is totally inadequate. The Barcelona objectives have been achieved by just two countries: one of them is Finland, the other Sweden. I am ashamed of the short-sightedness of Europe's leaders. Europe is in a constitutional crisis and spiritually powerless at the same time. We are just not coping in many areas because our investment in research lags behind that of our competitors, and soon the East will catch us up.
Out of this fragmented scientific arena we urgently need to build an efficient, straightforward and high-level European area of research. Through cooperation and collaboration we will succeed. We will be an area where the sun is setting unless we put innovation quickly into practice. As far as the founding of a European Institute of Technology is concerned, the project lacks money and direction. As rapporteur, my own opinion is: let there be innovation and the transfer of innovation into practical realisation; then our standard of living will improve.
We regard Russia as a strategic partner, and we will renew the Partnership and Co-operation Agreement. The shocking murder of the journalist Anna Politkovskaja does not sit well with the Russia which we are hoping will become a better partner for the European Union. She fought against corruption and violence; even the country's government says she did. Why was Politkovskaja not given protection? Everyone knew about the death threats. This serious matter needs to be raised at Lahti.
Europe is becoming more and more dependent on imports of energy. Dependence is growing at a phenomenal rate. As our problem is security of supply, and Russia has a problem with good customers - that is, a problem securing long-term agreements which can help the country invest in the energy infrastructure - I propose a solution where we strike a major deal and address both these issues at the same time. That way, the markets will open up both in Russia and the European Union under the same rules; that is, an energy agreement will be ratified in the same package. This way, we will create energy security for both parties and, obviously, especially for ourselves.
(FI) Ladies and gentlemen, Russia's energy resources and our desire to secure deliveries of oil and gas must not be allowed to blur our vision when it comes to the worsening state of democracy and civil rights in Russia. Civil society is in dire circumstances there. Following the murder of Anna Politkovskaja, this should at last be obvious to everyone.
Human rights violations, assaults and even murder do not just target political opposition but also minority nationalities, dozens of which exist in Russia. The Mari Nation is one, and the European Parliament has also turned its attention to the outrages it has experienced.
The conflicts relating to nationality are also connected with Anna Politkovskaja's murder. She was murdered because she told the truth about what is happening in Chechnya.
On the very next day after the murder, thousands of Finns gathered in front of the Russian embassy for a candlelit demonstration, the like of which had never been seen before. I hope that the Finnish Government, as the country to hold the Presidency of the EU Council of Ministers, will express to Russia just as clearly its shock and the concern that we feel. Human rights must be at the core of Russian relations.
in writing. - (SV) Madam President, next week's Lahti Summit will deal with the issue of a common energy policy. This is another example of the fixity of purpose with which the political establishment, for purposes concerned purely with political power, exploits a variety of social problems in order to promote the EU's positions. In reality, there is very little reason to conduct energy policy at EU level.
We are at a stage in history when it is beginning to appear quite certain that the emissions of greenhouse gases resulting from human combustion of carbon and hydrocarbons are causing climate change. We need to find ways of resolving this situation. Yet no one in a position of power in the EU is able to decide which types of energy we should choose in order to secure a sustainable energy supply for the future. What is more, the requirements of the different countries vary widely. Certain countries have the greatest possible interest in finding methods of separating and storing carbon dioxide from the combustion of coal and oil. Some countries are prepared to allow themselves to become dependent on natural gas from Russia, while others would rather pin their hopes on nuclear power, water power, wind and wave power, biomass or geothermal energy. There are various ways by which all of them can reduce their energy consumption. In so doing, countries must be free to experiment and try out a variety of routes. It is through such institutional competition between countries that progress occurs. The idea of the EU prescribing how much of each type of energy is to be used is an absurd notion that is dangerous for the future of Europe.
Madam President, I am very happy that the President-in-Office has confirmed that discussions at Lahti will centre on the whole question of energy. Like the last speaker, Mr Lundgren, I hope that climate change will also be a core part of these discussions.
The protection of the citizen and his or her environment needs to be put at the centre of energy policy. Climate change and its possible repercussions, air pollution in cities, the deterioration of the urban environment and all the other pollution nuisances of which we are aware have a strong impact on our citizens in their everyday lives in economic, social and health terms.
We know that the planet is now 0.6oC warmer today than it was a hundred years ago. We know that by 2020 our environment will have warmed up by another 0.8oC. That global warming will lead to extraordinary weather conditions such as storms, extra rain and floods. We hear from the experts that water levels could rise by up to a metre. If that happens, countries like Bangladesh and - nearer to home - the Netherlands will face catastrophe. This is how important it is. Last winter we witnessed a crisis in Ukraine - who will witness another crisis this evening when they play Scotland at football! - and we saw the first interruption in our gas supplies for 40 years.
We get 22% of our gas from Russia, and this is a dangerous position for the EU to be in because, following that crisis last year, we discovered that some of the newer Member States only had 24 hours of reserve supplies. As Mr Barroso said on the subject of immigration, in terms of energy we cannot go on with 25 - soon to be 27 - disparate and completely separate energy policies. We have to centralise and have a coherent energy policy run from the centre.
(Applause)
(FR) Madam President, Madam President-in-Office of the Council, Mr President of the Commission, the most recent summits in Tampere and Luxembourg again showed the limits of European immigration policy and the limits of solidarity amongst European governments. We therefore hope that you will be able, in Lahti, to at last tackle the underlying causes of immigration.
If we want to have fewer people arriving on our southern borders, the answer is not, and never will be, to increase patrols and speed up return flights. I have met these immigration applicants: all the hope of their family and of their village rests on them and some of them would prefer death to failure. Combating illegal immigration, therefore, does not mean condemning these victims by sending them back to a destiny from which they were trying to escape; it means targeting the people who organise the trafficking, who deceive people by holding out the prospect of a better future in Europe, and targeting those who exploit them in Europe.
Should we not also make European policy on visas more flexible? That is the way to fight against clandestine activity. If it is true that we need workers, we need people with rights, not slaves. We have to accept that regularisations may be necessary in order to fight against the exploiters. Trafficking in human beings can only be combated effectively if we take action against undeclared employment and the exploitation of migrants in our own countries.
We also have to admit that we have been paying for Africa for a long time, we have to admit that our codevelopment policies have not been fair, and we have to allow for massive development of poor countries. Until now Europe has been happy just to make declarations of good intentions. We have to invest massively in these countries and also help to create public services that are accessible to everyone and to set up businesses that will pay their employees fairly, which, it has to be said, is not always the case at present. Workers are often exploited by European businesses in their own country and that, I repeat, is something that we must not be afraid to say.
Finally, our Member States have to realise that we must work together and that we will not be able to really do anything by each keeping ourselves to ourselves. Let us go beyond our national selfishness which is leading straight into disaster.
Madam President, well, here we go again: another Heads of State Summit, another discussion about our competitiveness - or, should I say, lack of competitiveness - and another complete waste of time! We have been here before haven't we? Do you remember, in March 2000, the Lisbon Agenda? I sat here and I heard this wonderful pronouncement that the EU was going to become the most competitive and dynamic knowledge-based economy in the world by 2010. It is not going very well, is it, Mr Barroso? I do not think you are going to meet those targets in the course of the next three and a half years!
And then we heard it last summer, when Mr Blair came here. He stood up and told us that we had to face the challenge of globalisation, and we could only do that if Europe became competitive, if we started to invest more money in research and development. And, of course, nothing has happened again. If you really want to improve competitiveness, then what you will do this weekend is look at the 91 000 pages of close-type legislation that make up the acquis communautaire and decide to get rid of a substantial chunk of it. If you were serious about making Europe competitive, if you were serious about moving into the modern world, that is what you would do.
I am amused that Denmark is to be the economic study for the weekend. Well, I understand that, because they have got the highest rate of employment in the European Union. I wonder whether that is because they have got their own currency - they are able to manage their own fiscal and monetary policy. In fact, unemployment figures outside the eurozone are half those inside the eurozone. So the real conclusion this weekend is that we should be doing far less at European level, because everything the EU touches turns to disaster.
(PL) Madam President, the meeting between our leaders and President Putin will be an opportunity to raise the issue of secure energy supplies, and to express our extreme - and I repeat our extreme - concern at the state of Russian democracy and respect for human rights.
Too many times our politicians have buried their heads in the sand, and too many times they have accepted meaningless explanations from the Russian side, until finally the conscience of Russian journalism, Anna Politkovskaya, was brutally murdered by shots to the head, like Galina Starovoytova before her. These two victims mark the beginning and the end of the process of the retreat from democracy in Russia. Mrs Starovoytova's death in 1998 marked the beginning of the retreat from democratic standards in that country, because she was a symbolic figurehead, the leader of the St Petersburg democrats. The murder of Mrs Politkovskaya is a blow to what remains of the free press in Russia. Whoever ordered the killing knew that the victim was a person of unyielding character, a symbol of truth and independent journalism.
I did not know Anna Politkovskaya personally, although I did have the pleasure of working with Galina Starovoytova, and always admired her courage. For this reason, in view of their sacrifice, and before we feel the effects of Russia's retreat from democracy on our own heads, I appeal for respect for human rights and civil freedoms in Russia to be made a condition of further political dialogue with that country.
(PT) Madam President, there are some very important issues on the Lahti agenda such as energy policy, illegal immigration, competitiveness and innovation. It is inevitable, however, that the issue of freedom of the press should also be addressed. Democracy, freedom and human rights are essential issues at a summit of this importance, due to be attended by President Putin at a time when the murder of the Russian journalist Anna Politkovskaya is uppermost in our minds.
The European Council must call on President Putin to bring the perpetrators of this heinous crime to justice. At a time when Europe is facing the effects of climate change and rising oil prices, energy efficiency must, as a matter of urgency, be stepped up. Furthermore, dependence on fossil fuels must be reduced to help the economy, the environment and the quality of life of Europe's citizens.
The EU must diversify the sources and suppliers of its energy and must prioritise renewable energy so as to honour its obligations under the Kyoto Protocol. The idea of linking innovation to competitiveness makes perfect sense for the Finnish Presidency and for my country, Portugal. Harnessing innovation to boost competitiveness is one of the approaches of the Lisbon Strategy put forward by the Portuguese Presidency in 2000.
Eight examples of best practice, selected by the European authorities, were presented a few days ago at the first meeting of the national coordinators of the Lisbon Agenda. Portugal deserves praise for the Company in One Hour project.
Mr President, the murder of Anna Politkovskaya is a threefold tragedy. It is personal - a tragedy for her family - but it is also a tragedy for Russian society, because it is a sign of an emerging development in that large country, and it is a tragedy for democracy, because it was a murder of an important democratic element in Russia. It was a step down the ladder which is weakening democracy in that country.
It was said earlier here today that we should be realistic about democracy in Russia. I do not know what the speaker really meant, but let us indeed be realistic about democracy in Russia: if we do not stand up for democracy in Russia, we will leave people like Anna Politkovskaya and thousands of others on their own. If we do not stand up for democracy and the rule of law in Russia, we will not strengthen the forces in Russia that can make Russia a better country and a better partner. Not standing up for democracy will not make Russia a better partner in energy policy or in any other area.
(Applause)
Not calling for democracy and the rule of law does not make Russia a better society. Russia will be a credible energy partner only when democracy is stronger and when the rule of law is stabilised. That is what it means to be realistic about democracy in Russia, and let that be stated here today.
Mr Barroso, some of the competences we have in the European Union - the internal market for energy policy, the trans-European networks, competition rules and trade policy - are the instruments that we must use with relation not only to Russia but also to other parts of the world. They are the best basis for the future energy policy of the European Union. Let us use them and let us go forward step by step.
(PL) Mr President, the European Union must face up to the political, economic and cultural challenges of recent times. Firstly, the time has come to form a common European energy policy consisting of measures on the scale of the European policy on heavy industry after World War II. Secondly, the European Union must give a unified response to the problems of mass illegal immigration of people from all over the world, which is having a considerable impact on some countries. Finally, we have to achieve a real breakthrough in developing scientific research, new technologies, competitiveness and economic innovation within the Member States. In Europe we are currently in need of courage, vision and a forward-looking strategy. We need to deepen integration and achieve a truly common and unified policy in these three areas.
I would like to express my satisfaction at the fact that President Putin was invited to the summit in Lahti, and at the efforts to forge a strategic partnership with Russia. At the same time, however, our agreement with Russia should not be pursued at the cost of tolerating violations of human rights and media freedom. Russia is a land of immeasurable mineral wealth, but above all it is a land of people such as the murdered journalist Anna Politkovskaya, a journalist whose courage and honesty is a symbol of civic Russia, and whose activities should become a symbol and an inspiration for the whole of Europe.
(DE) Mr President, ladies and gentlemen, I find today's debate on the one hand a sobering experience, but am also, on the other, refreshed and reinvigorated by it. Many of those who have spoken in it have put forward factual analyses, have set the right goals and have told hard-hitting truths, but what comes next? What action shall we now take? Confidence is built not by analysis on its own, but only by action.
There are three messages I want to give the President of the Council to take with him to the Summit. The first is that, if he has listened to us, he will have heard us telling him not to treat his talks with Vladimir Putin as just 'business as usual', not to reduce the summit to a meeting about energy policy, but instead, also to talk about all the things that have been mentioned today. Secondly, we urge him to put before us a timetable detailing when we can expect to have the EU internal market in energy of which President Barroso spoke, and thirdly, we want him to give us a timetable for when the European Union will become a research area.
Turning to energy policy, the partnership with Russia is only a part of the energy policy that Europe needs. Our priority is greater independence where energy is concerned. We favour above all the prioritisation of research on the reduction of energy consumption and the creation of sources of renewable energy, and that is our great contribution to more innovation. We urge you to make it easier for small and medium-sized enterprises to participate in innovation and enable their representatives to take part in the tripartite dialogue.
Do not forgot how this year started with the reduction of gas supplies to Ukraine, nor that the most recent major event in Russia was the murder of a critical journalist, which attracted far more public attention than the many similar murders that preceded it.
I want to focus my remarks on one of the key topics for the summit: innovation. I notice that not many speakers have talked about it today. I just want to encourage both the President-in-Office and President Barroso to make sure that this remains at the heart of the discussions. As you pointed out, President Barroso, there could not be a better place than Finland to have that discussion.
I was pleased that in both your speeches you talked about the main competition coming from China, India and the other Asian economies. We have to start looking outside and to start building on the real strengths of our technology. One of the things I particularly want to appeal to you to promote in your summit - something with which to engage Europe's leaders - is to energise and use the power of public authorities. They are spending billions of euros of public money on developing new services, but I do not think that many of them are thinking about how they use that money to generate innovation and to push forward the new products and services that European industry and companies are willing to provide.
Let us take Nokia as a good example, because you will be in Finland, the home of Nokia, for your summit. Wireless networks, wireless innovation, wireless services: these are the sort of things that we should be developing for health, for education, for raising the quality of public services, for transforming the quality of experience the citizens have in interacting with us. That is something that I would like you to put firmly on your agenda with the European leaders, because if we can achieve that we will make some serious moves forward. We know that other countries are doing that, particularly the United States.
In conclusion, I notice, President Barroso, that we see your European institute of technology on the agenda. I hope you will convince us that it is a worthwhile investment. I am not yet convinced, because I think many universities are already doing what you want to do - it is a lot of money.
Let us put innovation at the heart of what we do at the summit, and I hope that you will give it the importance that it deserves.
(PL) Mr President, I agree wholeheartedly with the statements of my colleagues from the Group of the European People's Party (Christian Democrats) and European Democrats on the situation of democracy in Russia, and I do not wish to repeat their arguments, to which I give my full support. I would like to raise two other questions, and to congratulate the Finnish Presidency for preparing two items for the informal summit in Lahti, namely energy and innovation. In energy we need a common policy, both within the European Union, to establish a common energy market, and outside it, for example joint European negotiations with the partners who supply our oil and gas. This is extremely important. We need to ensure that there is no repetition of the situation where one Member State's negotiations, for example, concerning supplies of oil or gas from Russia, place other Member States in an extremely unfavourable position.
It is extremely important that we approach our common energy policy in this way: this will be a major step towards creating a common foreign policy. There is, however, another aspect to our external policy regarding energy: Ukraine's pipelines are currently in a bad state of repair, and they are the last route for energy supplies from the east which is independent of Gazprom. It is important that we invest in these pipelines, and that we make every effort to secure the funds necessary for such an investment.
On the issue of innovation, I would like to raise just three points. In the first place, we need a responsible economic policy whereby innovation is adopted by industry, which we do not have on our continent. And that means an economic strategy. The second point is the issue of a European patent: we need to have our own European patent. Thirdly I believe there is a need for a European Institute of Technology which will serve innovation. I personally support Mr Barroso's idea and believe that we now have the opportunity to finally sort things out.
(DE) Mr President, Mr President of the Commission, Mrs Lehtomäki, I very much welcome the communication on innovation that the Commission will be publishing next week. It represents one of the first serious attempts at drawing up an EU strategy for the positioning of Europe in the context of globalisation, and so I believe that it will be the most important item on the agenda at the informal meeting in Lahti.
Innovation is, in particular, characteristic of small and medium-sized enterprises, and the communication takes that fact into account. As the Minister has said, innovation calls for European standards, and there are many fields in which much remains to be done on that front. For that to happen, we need - as you yourself said, Mr President of the Commission - to spend more on research and investment. Much as I rejoice in Finland's good example, I also have to point out that my own region, Baden-Württemberg, spends 3.6% of its gross domestic product per annum on research and development, which is a good deal more than either the USA or Japan do.
We also need more confidence in our own abilities, and that is at the heart of this communication. We have to say more about what we in Europe will, together, be able to achieve once our structures have been revised, even in a globalised world. We have an outstanding internal market, which - while we do have to further extend it - does nonetheless offer us protection. We do need more self-confidence in our dealings with Russia and China, but we also need to know where, within the European Union, we need to undertake reforms in order to remain competitive, and the innovation strategy offers an excellent basis for that.
It has also been said that a more innovative approach to the award of public contracts is needed, and examples of what is meant by this have been given. These things are already being done in my region. I believe that there are some splendid possibilities for putting Europe in a better position to cope with globalisation, and I also believe that this informal summit in Lahti should help to develop - perhaps in the coming year - a globalisation strategy for the European Union that will enable us to convince the public that this Europe of ours has a chance in a globalised world.
(LT) Mr President, we must have clarity, here in Brussels, when speaking about Lahti. The beginning of today's session revealed how disunited, polarised and easily manipulated we are. The European Parliament appeared to be unable to react immediately, with a joint document, to a terrible crime in Moscow, so as not to disturb the Russian president touring Europe. This is just one more indication that the European Union does not have its own European policy in respect of Russia, and that we, in Europe, implement only a pro-Russian policy in this respect. The cajoling of leaders does a disservice to Russia if anybody is still to believe that Russia could become a European country rather than Europe becoming a political annex to undemocratic Russia.
We are only talking about Europe's united Energy Strategy, but we are closing our eyes to the fact that Russia will never allow this to happen as it already has its Trojan horse in the middle of Europe. The supporters of Mr Schroeder and others suffering from political blindness will continue to destroy a united Europe.
Unfortunately, here in Parliament we have only one option - to talk openly about the deliberate moral surrender of influential Europeans. The Russian president is the one who is absolutely open when he says that European values are unsuitable for his Russia and his regime. According to Russian politicians, Europe can simply throw out its Energy Charter together with the Human Rights Charter, since Europe will sign anything dictated by Russia anyway. This was voiced in Sochi and on various other occasions. Such is the real partnership and the common space. This is the common space where journalists are murdered and we do not dare to question if this common space is for us. We nevertheless get irritated about North Korea and Iraq, instead of simply recognising that both buttons, the one in Teheran and the other in Pyongyang, are pressed by the same player somewhere in between.
We should at least try to understand that Anna Politkovskaya, the last brave journalist, was murdered not only by Putin's Russia, but by conformist Europe as well.
(Applause)
(PL) Mr President, it is appalling that the road to civil freedom and respect for fundamental human rights needs to be paved with the killing of innocent people.
Today we are discussing the murder of Mrs Politkovskaya, the woman who unflinchingly exposed the crimes committed against the Chechen people by the Russians. But let us remember that, before her, others lost their lives in the struggle against dictators, for example the Ukrainian journalist Mr Gongadze or the Lebanese journalist Mr Kassir. In these cases, did the state do everything to protect those who exposed the connection between public structures and criminals? Or did hatred for their uncompromising behaviour and their writing lead to a closing of eyes, to a washing of Pilate's hands, to the indifference of the state to their fate and the threat of death that hung over their heads?
Russia has always produced great figures who have swum against the tide of dictatorship and risked their lives to expose the crimes and iniquities of their governments. We only need to think of such names as Kravchenko, Bukovsky, Sakharov or Solzhenitsyn. Should we as citizens of the free world always abandon these people to their fate? No, we did not support Mrs Politkovskaya enough during her lifetime. Let us support her after her death.
I believe that the investigation into this crime should be conducted under international supervision, as happened in the case of the murder of Lebanon's prime minister Rafik Hariri. I cannot imagine the European Union signing a cooperation agreement with Moscow without this crime being investigated, and without those who ordered it and who carried it out being put on trial. The European Union should either give priority to commitments to freedom and civil and human rights, or to economic and energy interests.
Mr President, the hour of truth has come. We must be uncompromising. We owe it to the murdered journalist.
(MT) Mr President, I hope that next week's summit will discuss the letter sent to the Finnish Presidency by no less than eight Heads of Government, who wrote to you about illegal immigration. Although summer is over, and one now expects the flow to abate, it is common knowledge that we had a crisis, and that it is still there. If we remain passive, we will be facing even greater problems next year. I must say that during the last few days we witnessed the first concrete steps in our bid to convince European countries to tackle the problem of illegal immigration in unison. Firstly, last week saw the start of patrols in the Mediterranean. I can see Mr Frattini here, whose role I wish to acknowledge. I hope that these Mediterranean patrols send out a clear message that the Mediterranean is not an open sea, free for all, where organised crime ferries immigrants to Europe unimpeded. Secondly, we took a vote in the Committee on Budgets whereby we increased substantially the budget for the Frontex Agency to almost EUR 35 million, so that it can strengthen its operations at our external borders. I hope the Council is willing to support us, rather than reducing the budget for Frontex as it has already tried to do. How can the Council say it is conducting the struggle against illegal immigration in a serious manner, if, at the same time, it allows European governments to act in a niggardly manner and try to reduce the budget in this area rather than increase it? Thirdly, it appears that agreement will be reached this week about the four European immigration-related funds, which will operate as from next January. I am satisfied with the adoption of measures such as the emergency clause, which enables the European Union to extend immediate financial help in emergency situations. Much remains to be done, if we want people to feel that Europe is indeed taking into consideration their feelings about illegal immigration. Parliament has spoken and so has the Commission. The Council is now expected to do its part. Thank you.
Mr President, listening to Mr Landsbergis's football fan club giving him applause, I hope the fan club of the Finnish national team in a European state called Kazakhstan is as strong as his, because we are 25 minutes into the match and it is still 0-0, so we need a little bit of help!
First of all I support the Finnish Presidency and its agenda for Lahti. With regard to external energy, you know what you need to do: you need to thank Mr Putin for the fact that it is actually on the agenda, because at about this time last year he was squeezing the Ukrainian pipelines a little bit and that is the reason we are actually talking about it in Lahti. So give him a big thank-you when he gets there.
Second, with regard to innovation, this is not product placement but the truth is that we spend about EUR 4 billion a year on innovation and research and development. That is less than Nokia spends on research and development per year. I hope that makes the leaders of the European Council think.
My third point relates to EU-Russia relations. It is funny to listen to the debate here, apart from the murder case, of course. Sometimes it seems to me that we are much quicker to criticise the United States than we are Russia, and perhaps in the latest case we should deal with Russia as a superpower much like the United States.
I want to support the President of the Commission very strongly on EIT. I think there are a lot of misunderstandings around the concept. It is a network which I think would work quite well. Everyone agrees on the problem, now it is a question of how we are going to find a solution. I think we need public and private partnerships, much like the MIT in the United States. In that sense I hope that this initiative of yours will go through.
Finally, the problem with informal European Councils is that you usually get very few practical things out of them. President-in-Office, if you come out of that meeting with three things, I think it will have been a success. One: a green light for the EIT; two: some patent legislation, or at least a promise to have it; and three: a common energy policy. If you do not get these results I think future informal European Councils will be as empty as this Chamber is today.
Mr President, I would like to thank the European Parliament for its valuable contribution during this discussion today. I can assure you that I will convey the message to the Prime Minister for him to look at during the preparations for the Lahti Summit.
It is of course true that innovation and competitiveness have been on the European agenda for some time, but it is now our aim to turn this discussion into action, at least to open the door to the way forward. Action is what is really needed at the moment.
In the framework of the strategic partnership that we have with Russia, all the issues can and will be discussed. I am sure that the very important points you have raised during this discussion will also be discussed during the meetings. I am very happy that you will have an opportunity to continue the discussion on the results of the Lahti Summit with the Prime Minister of Finland later this month, on 25 October in Strasbourg. I thank you very much and look forward to having some 'deliverables' from the Lahti Summit.
Mr President, first of all let me welcome the broad support that was given for the agenda for innovation, for a European institute of technology, for a common energy policy and for a European immigration policy. But let me tell you that we need to deliver that message outside this room, because, as some of you said, there are still some misunderstandings.
Let me just mention the EIT. It is interesting that everybody agrees that in Europe we are not doing enough in terms of innovation; there are not enough links between the universities and the research centres and the world of the economy, business and practical projects. But when an idea comes to change that situation, immediately there is resistance. It is amazing! Everybody then says, 'but we have excellent universities!' - of course we have excellent universities! But if we have excellent universities, why are we falling behind the Americans and others? Something is wrong. The status quo is not an option. We cannot go on with business as usual.
I know we have excellent universities. Universities were created in Europe. They are a European creation, but we are not taking advantage of the full benefits or the full potential of our European dimension. Let us be frank: some of our universities are still very corporatist, very closed. We need a European dimension. Even the biggest Member States lack the dimension to promote the global culture we need now to face the challenges of this 21st century. Therefore, the idea is network-based. It is not a huge bureaucratic institution; it is network-based, building on the principles of excellence, on what all excellent universities and excellent research centres are doing, but with a view to connecting businesses with research so that we can promote innovation.
At the Commission I met with the leaders of the most important European companies that are driving research in the world. I got great support for the idea and I could name some of the companies. Two of those leaders in European business came from the United States, and they told me at the meeting that their biggest shock when they came to Europe was to discover that, unlike in the United States where they have American institutions for the whole of America, in Europe we do not have that. Only now are we starting with the European Research Council. So we have great institutions to promote research in Germany, Britain, France and Sweden. We have great things, but we are missing a European dimension. We are missing a European mission to give them the real tools they need to compete with the best. That is why I believe this is a great idea. I hope that, not only will it be supported in general, but that it will be supported when we come forward with practical proposals. That is why I hope to have your support when we come forward next week with a practical proposal on the EIT, and I hope for your support when in January we come forward with a really ambitious energy package.
My final point concerns coherence. The best way to negotiate with Russia is from a coherent and unified position. If we want to be credible when we discuss matters with Russia or other partners, we have to show them that we are able to have a coherent policy ourselves. We cannot discuss energy with them in a serious manner if we have 25 different energy policies. It would not be credible, let's face it.
The first thing to do if we want to be seen from outside as credible, is to put our own house in order and to have a real joint approach to energy. The same, of course, applies to other issues. But I strongly agree that the fight against climate change is a crucial element in our energy policy and we should recall that the European Union is a key player in that field. We are, in fact, leading in the world. I can tell you that when we discuss this matter with our American friends, with our Russian partners, or with the Chinese or Indians, we always put this question at the forefront of our negotiations. It is important to do what we can, but also to involve others in those efforts. But what all these issues show - from innovation to immigration, to energy, to the fight against climate change - is a strong argument for Europe. In the age of globalisation, even the biggest Member States do not have the means to tackle those challenges. So if you want a strong Europe, we are going in the right direction. A strong Europe is not bureaucratic, but has a common approach to those issues.
We should also speak with one voice on human rights, and I hope that this is the message which comes out from Lahti: the European leaders may come from different political and ideological backgrounds, from different national situations, but they are ready to build a strong Europe together and they are ready to speak with one voice to the outside world. That is what I am hoping for from Lahti.
That concludes the debate.
Written statements (Rule 142)
(PT) Quite apart from important international issues, the next European Council is set to include the so-called 'innovation policy', the proposed 'common energy policy', and 'illegal immigration', issues for which working documents have yet to be tabled. We shall return to these issues in due course.
Apparently, two debates have been left off the agenda: one on our 'functional' or 'assimilation-related' 'absorption capacities', that is to say the enlargement to include Croatia and Turkey, and the other on the so-called institutional reform (the composition of the Commission and Parliament, and the Council's decision-making process). This debate concerns setting the rules of the game, which are always imposed by, and in the interests of, the major EU powers.
Another debate absent from the agenda concerns the attempts to (re)impose the so-called 'European Constitution', which has already been rejected. Hitherto, and despite numerous attempts to do so, there is still disagreement over what can now be done to resurrect the, revamped or otherwise, 'European Constitution'. Yet its proponents reflect, prepare the ground and set up think tanks while they wait for the French elections and the German Presidency, with the latter expected to present the (pseudo) 'way forward'.
The more they dither, the less the workers and the people are aware of the real significance and primary objectives of the EU.